Citation Nr: 0906178	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-34 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to September 18, 2002, 
for the award of service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from November 1976 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The Board decided this case in July 
2005.  Thereafter, the Veteran appealed the denial of an 
earlier effective date to the United States Court of Appeals 
for Veterans Claims (Court).  

This claim was remanded by the Court in December 2007.  The 
Court vacated and remanded the Board's July 2005 decision on 
the basis that the Board's reasons and bases were inadequate.  
(The Veteran apparently raised a claim of service connection 
for left hip disability before the Court.  The Court declined 
jurisdiction; however, this issue remains unadjudicated.  It 
is referred to the agency of original jurisdiction (AOJ) for 
adjudication.)  

In May 2005, the Veteran was afforded a video conference 
hearing before a member of the Board in connection with his 
claim for an earlier effective date for the award of service 
connection.  (As noted above, the case was decided by the 
Board in July 2005; this was done by the Acting Veterans Law 
Judge who had conducted the May 2005 hearing.)  In March 
2008, the Board sent the Veteran a letter to inform him that 
the Veterans Law Judge who had conducted the May 2005 hearing 
was unable to participate in deciding the appeal following 
the Court's remand, and informed the Veteran that he had a 
right to another Board hearing.  The Veteran responded that 
he wished to have a video conference hearing before another 
Board member.  

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request, the Veteran must be provided an opportunity to 
present testimony during a video conference hearing before a 
member of the Board who will participate in deciding his 
case.  

In view of the foregoing, the case is REMANDED for the 
following action:

The AOJ should schedule the Veteran for a 
video conference hearing before a member 
of the Board in accordance with his 
request.  The AOJ should notify the 
Veteran of the date and time of the 
hearing.  The Veteran and his 
representative should be given the 
opportunity to review the file and 
prepare for the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This case must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

